Office Action Summary
This non-final office action is in response to the filing of 10 July 2019.  Currently claims 1-8 are pending and examined below.  This application is a continuation of 16/360,202.  The prior art cited in the parent application has been considered in accordance with MPEP 609.02.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to the abstract idea of managing crops without significantly more. The claim(s) recite(s) abstract idea steps of obtaining weather information, generating a model, and generating a temperature threshold using the model to plan agricultural activities and are directed to an abstract idea which is a mental process. 
This judicial exception is not integrated into a practical application because the use of a generic computer for receiving and processing the data as claimed is merely implementing the abstract idea steps in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use 
Dependent claims similarly recite:
Determining associated weather conditions meet a requirement (e.g. determining that in July, the corn crop needs lots of rain and sun to give the best yields -  This could be performed by looking at an agricultural guide for a particular crop in view of the time of year, current temperature/precipitation and how mature the crop is) (claim 2), 
Analyzing data to determine a correlation, expressing the correlation as a mathematical function, generate or apply the model to a particular field,  (analyzing data to determine a pattern which is then expressed mathematically so it can be applied to a certain situation) (claim 3), 
Using “machine learning” to identify  a correlation (broadly interpreted as using “math” to quantify a pattern – here the recitation of “machine learning” is broadly within a mental process as performing “machine learning” could be done with pencil and paper to plot data or draw a histogram from which correlations are determined))  (claim 4), 
Inputting temperature data and determining a condition (reciting a generic interface and “determining unit” is generically linking the abstract idea to a particular technological environment) (claim 5), 
Outputting data (outputting generic data – this merely recites data is being output – no control is recited – this could be merely outputting instructions for a farm worker to follow) (claim 6), 
Receiving data from generic systems – i.e. a “control system” and “sensor” (the use of generic systems for receiving the data does not make the claim eligible) (claim 7), 
The particular field the method is being applied to (this is a field of use limitation that fails to make the claim eligible) (claim 8), 
The claims recite the processing and analyzing of data.  The generic system implementation thus does not integrate the abstract idea into a practical application nor does it provide significantly more to make the abstract idea eligible.
The claims recite obtaining data which is then used to generate a model whose output is used to “instruct a user”.  An example of the resulting analysis of the claimed invention is shown in Figure 4:
                       
    PNG
    media_image1.png
    525
    653
    media_image1.png
    Greyscale

The instant application is thus directed towards performing the mental process of processing data in order to recommend a decision (i.e. “instruct user” as shown above).  For example, the claimed invention could be performed by someone using a thermometer/rain gauge to measure the outside temperature/precipitation and generate 
Such activities are squarely within the realm of abstract ideas, like (1) the risk hedging in Bilski v. Kappas, 130 S. Ct. 3218 (2010); (2) the intermediated settlement in Alice, 573 U.S. at 220; (3) verifying credit card transactions in CyberSource, 654 F.3d 1366, 1370 (Fed. Cir. 2011); (4) guaranteeing transactions in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014); (5) distributing products over the Internet in
Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014); (6) determining a price of a product offered to a purchasing organization in Versata Dev. Grp., Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015); and (7) pricing a product for sale in OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359 (Fed. Cir. 2015). Collecting, comparing known information to analyze patterns in mobile data usage, and then outputting
"transmitting information related to ….data plan[s]”" is also a building block of a market economy and, like risk hedging and intermediated settlement, is an "abstract idea" beyond the scope of§ 101. See Alice, 573 U.S. at 220.
Alternatively, analyzing data and measuring temperature/rainfall in order to make agricultural decisions are nothing more than a series of "mental processes" that could also be performed in the human mind or by a human using a pen and paper (.e.g as discussed above regarding a farmer with significant accumulated experience reading 
See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d at 1372-73 ("[A] method that can be performed by human thought alone is merely an abstract idea and is not patent-eligible under§ 101."); see also In re Comiskey, 554 F.3d 967, 979 (Fed. Cir. 2009) ("[M]ental processes-or processes of human thinking-standing alone are not patentable even if they have practical application."); Gottschalkv. Benson, 409 U.S. 63, 67 (1972) ("Phenomena of nature, ... mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work" (emphasis added).).  Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource, 654 F.3d at 1375 ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").

Since the claimed invention embodies an abstract idea whose embodiment on a
computer does not integrate it into practical application and does not provide significantly more, the claimed invention is patent ineligible under 35 USC 101.





Double Patenting
2.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-20 of U.S. patent application 16/360,202). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the referenced patent application and those of the instant  recite substantially similar limitations. Both claims are directed to crop management including the limitations of obtaining rainfall and temperature information, generating a model and determining a temperature.  However the claims in the referenced patent application also includes other limitations to automate the method claims recited in the instant application. Given that it is well settled that automating method steps does not convey patentability (see In re Venner, Fisher Price v. Leapfrog), it would have been obvious to have automated the method claims of the instant application using generic hardware and software elements because it would have provided the well known benefits of performing a method faster and more efficient since it was performed using a computer. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112, first paragraph (or 112 paragraph a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 recites features which do not have adequate written description.  
These are:

    PNG
    media_image2.png
    118
    902
    media_image2.png
    Greyscale

	The specification discusses the model being generated as shown here from Figure 3:

    PNG
    media_image3.png
    527
    656
    media_image3.png
    Greyscale
 
	The model is further described here from the specification:

    PNG
    media_image4.png
    275
    1020
    media_image4.png
    Greyscale

	 The specification does not actually disclose or show what model the applicants developed using “machine learning algorithms” or “AI” in order to predict a threshold temperature.  Merely stating the verbatim “machine learning” or “AI” merely provides verbatim support for how the inventors intended the function be performed.  Similarly saying “regression” can be used (as stated later in paragraph 34) further fails to meet the applicant’s burden for providing an adequate written description to disclose how they solved the problem that the specification purports to solve.


The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.” (emphasis added)
There are thus two requirements under 112 1st (or paragraph a) written description.  One is to show possession and the other is to disclose the “technologic knowledge” upon which a patent would be based.
Ascertaining the “technologic knowledge” of the invention is therefore necessary in order to determine whether the applicant has met the burden, set forth by the 112 1st paragraph (or paragraph a) statute, for adequate written description.
	Since the specification makes it clear that the invention can be performed on a variety of computing apparatus the technologic knowledge is rather contained in the algorithm or modelling approach for determining a relationship between temperature and precipitation (i.e. rainfall) and further a temperature threshold as claimed.   
	The MPEP in 2161 states: 
	“Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”
	The specification, while providing verbatim support for the “machine learning” or “AI” as described above, however fails to adequately describe the technical details for these elements in order to meet the applicant’s burden for disclosure under 112 1st paragraph (or paragraph a).  Since the technologic knowledge of the invention is contained in how the computer performs these functions (and the specification as noted above merely restates the function without describing how the inventor intended the function to be performed), the disclosure fails to provide adequate written description to meet the applicant's burden for 112 1st paragraph (or paragraph a).  
 
	 




	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8  are rejected under 35 U.S.C. 103 as being unpatentable over  
“Crop season planning tool: Adjusting sowing decisions to reduce the risk of extreme weather events”
D Perondi, CW Fraisse, CG Staub, VA Cerbaro… - … Electronics in Agriculture, 2018 - Elsevier (hereinafter Perondi) in view of 
“The interdependence between rainfall and temperature: copula analyses”
RG Cong, M Brady - The Scientific World Journal, 2012 - hindawi.com (hereinafter Cong)

	Regarding Claim 1, Perondi discloses
 1. (Original) A computer-implemented method for crop management in a geographical space, the method comprising:
obtaining rainfall information relating to sensed rainfall for a geographic area within a time period, wherein the geographic area includes the geographical space; and
page 63 column 2:

    PNG
    media_image5.png
    132
    760
    media_image5.png
    Greyscale

Precipitation here is understood to include rainfall.
         
    PNG
    media_image6.png
    227
    775
    media_image6.png
    Greyscale

	The system provides context for a specific field (i.e. a specific geographic area).
obtaining temperature information relating to sensed ambient temperature for the geographic area within the time period;
The temperature information above is for a geographic area (i.e. because they are identifying the closest weather information associated with a particular field.)
generating a model based on the obtained rainfall information and temperature information, the model representing a relationship between rainfall and ambient temperature for the geographic area; and









    PNG
    media_image7.png
    586
    754
    media_image7.png
    Greyscale
[AltContent: arrow]








The crop phenology model provides a relationship that characterizes the interaction of various variables and the crop’s growth phases (i.e. the timing of various phases in the growth of a plant from germination to full maturity – these phases have different requirements in terms of temperature and rainfall.  For example, it’s common knowledge to water seedlings or seeds to aid in germination, i.e. high moisture content with acceptable temperature levels causes a seed to sprout.  However the same plant nearing harvest with the same amount of rain would incur damage in terms of fungi or rot being caused.).  This is interpreted to be a relationship between rainfall and temperature as they in a combined way cause the plant to grow.
determining a temperature threshold for the geographical space based on the generated model, wherein the temperature threshold is for identifying a crop planting or production condition.
Page 65:

    PNG
    media_image9.png
    276
    758
    media_image9.png
    Greyscale

	These are temperature thresholds as claimed.

Perdondi’s relationship between rainfall and temperature is interpreted above to mean that rainfall and temperature are modelled as independent variables (i.e. the model defines the relationship between them as affecting crop production).  However in the sense that the relationship claimed is interpreted to mean that temperature is an independent variable and rainfall is a dependent variable, this is not taught by Perondi but rather by Cong.
Cong teaches (page 2):

    PNG
    media_image10.png
    408
    732
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    241
    738
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have modified the teachings of Perondi, regarding using a mathematical model which takes weather (including temperature and precipitation or rainfall) information into account in modelling conditions for managing agriculture to have included the copula approach as taught by Cong because it would have provided the benefit of improving agriculture for a number of reasons.
First, it would better enable agriculture managers to effectively manage crop production given the complex relationships between the temperature and rainfall needed by crops as detailed in the phenology models of Perondi.  Temperature and water requirements for plants vary depending on where they are in their growth cycle.  Being better able to understand this relationship would lead to better yields for a given field knowing in advance what temperatures and rainfall are predicted and making appropriate decisions accordingly.
Secondly, it would improve the forecasting for adverse weather events such as storms or frost (frost is related to both temperature and moisture content in the air – frost occurs when temperature drops occur such that precipitated water or rainfall  (i.e. 
Third it would make long term planning for particular fields more effective to match the known temperature/rainfall characteristics of those fields with the particular crops best suited for those fields.  Given that microclimates for different fields vary, even within a regional geography, this could significantly boost crop yields by matching different fields best suited to different crops.
Additionally, given that the system of Perondi is performing mathematical calculations in its modelling and simulation, there is a reasonable expectation of success in programming the additional modelling approach of Cong into this system in order to provide the aforementioned improvements.

Regarding Claim 2, Perondi discloses
2. (Original) The method of claim 1, wherein determining a temperature threshold for the geographic space comprises determine an ambient temperature value that the model indicates has a related value of rainfall which meets a predetermined requirement.
Figure 2, the various phenology models combined with sensing/modelling regarding high/low temperatures and dry spells (i.e. a related value of rainfall is too low) which meets a predetermined requirement (see page 67 bottom regarding equations 1, 2 and 3 – here for example a dry spell with temperatures above a threshold suggest an inhospitable environment for growing crops).


Regarding Claim 3, Perondi discloses
3. The method of claim 1, wherein generating the model comprises:
analyzing the obtained rainfall information and temperature information to determine a correlation between rainfall for the geographic area and ambient temperature for the geographic area;
	page 67:
       
    PNG
    media_image12.png
    274
    751
    media_image12.png
    Greyscale

	The “model” level of the controller here provides the claimed correlation.
determining one or more functions for describing the determined correlation;
page 67:

    PNG
    media_image13.png
    155
    754
    media_image13.png
    Greyscale

The phenology simulation defines the relationships between the weather data and the phenology model for the particular crop.  
generating the model representing a relationship between rainfall and ambient temperature for the geographic area, based on the one or more functions.
Page 68:

    PNG
    media_image14.png
    249
    754
    media_image14.png
    Greyscale

So for a given field, the system accesses the models for that particular crop and weather data for that field to generate a model that represents the relationships between weather and temperature for that field (among other variables).

Regarding Claim 4, Perondi discloses
4. The method of claim 3, wherein analyzing the obtained rainfall information and temperature information comprises processing the obtained rainfall information and temperature information with one or more machine learning algorithms to determine a correlation between rainfall and ambient temperature for the geographic area.
Page 67, the probabilistic models (equations 1, 2 and 3) which model the relationships are broadly interpreted to be machine learning in that they are fitting a mathematical model to a set of data.

Regarding Claim 5, Perondi discloses
5.  The method of claim 1, further comprising:
obtaining information indicative of a detected ambient temperature for the geographic space; and
page 68 column 1 top – the system obtains weather information (i.e. information indicative of a detected ambient temperature)
detecting a crop planting or production condition for the geographical space based on the detected ambient temperature for the geographic space and the temperature threshold.
Page 67 column 2 bottom – the model uses phenology models which, in view of weather conditions (detected ambient temperature), determines crop phenology stages, e.g. for planting based on the temperature and threshold (see also Figure 5 which shows various planting/production conditions per the phenology  where these conditions include the risk of adverse weather conditions – e.g. freezing, temperature too high).  See also Figure 2. The threshold temperature is discussed on page 65 as cited in claim 13 above.

Regarding Claim 6, Perondi discloses
6. (Original) The method of claim 5, further comprising:
outputting a signal indicative of the detected crop planting or production for the geographical space.
Figure 5, the web-based tool outputs a signal (i.e. the display information) that is indicative of the crop planting or production (here the display of risks of a weather event 

Regarding Claim 7, Perondi discloses
7. The method of claim 5, wherein obtaining the information indicative of the detected ambient temperature for the geographic space comprises obtaining a control signal from a control system and a sensor output signal from a temperature sensor.
Page 67:

    PNG
    media_image15.png
    277
    760
    media_image15.png
    Greyscale

The controller here is the control system.  The system also receives temperature information as shown here:
Page 67:

    PNG
    media_image16.png
    163
    763
    media_image16.png
    Greyscale

The information here from a weather station (i.e. which provides, inter alia, temperature information).

8. The method of claim 1, wherein the geographical space is defined by a boundary of a crop planting.
Page 66:

    PNG
    media_image17.png
    442
    640
    media_image17.png
    Greyscale

The field shown above which is being modelled is defined by a boundary of a crop planting (as shown by the irregular edges in the satellite photo above.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  “Towards the prediction of the East Africa short rains based on sea‐surface temperature–atmosphere coupling”
CC Mutai, MN Ward, AW Colman - International Journal of …, 1998 - Wiley Online Library
This reference discusses a model for correlating temperature with rainfall.  See Figures 1 on page 977 and 2 on page 979.

“A decision support system for managing irrigation in agriculture”
H Navarro-Hellín, J Martínez-del-Rincon… - … and Electronics in …, 2016 – Elsevier
This article discusses a DSS for managing irrigation based on temperature and rainfall impacting soil moisture (see Figure 2 on page 123).


“An IoT based smart irrigation management system using Machine learning and open source technologies”
A Goap, D Sharma, AK Shukla, CR Krishna - Computers and electronics in …, 2018 - Elsevier
This article discusses a system for managing irrigation based on moisture content and temperature (See section 2 on page 42 and Figure 1 on page 43).




Relevance
US 9140824 B1
Diagnosis and prediction of in-field dry-down of a mature small grain, coarse grain, or oilseed crop using field-level analysis and forecasting of weather conditions, crop characteristics, and observations and user input of harvest condition states
Mewes; John J. et al.
Manages crop conditions including weather, for harvesting.  Further the invention uses models in order to aid decisions- see paragraph 8, 15
US 20190050948 A1
MACHINE LEARNING IN AGRICULTURAL PLANTING, GROWING, AND HARVESTING CONTEXTS
Perry; David Patrick et al.
Provides ag directions to farmers including, based on conditions, of when to plant - see paragraph 163

FIELD MONITORING, ANALYSIS, AND TREATMENT SYSTEM
Cutter; Shawn
System provides for moisture and temperature monitoring for crops - see paragraph 25
US 20160217231 A1
MODELING OF CROP GROWTH FOR DESIRED MOISTURE CONTENT OF BOVINE FEEDSTUFF AND DETERMINATION OF HARVEST WINDOWS FOR HIGH-MOISTURE CORN USING FIELD-LEVEL DIAGNOSIS AND FORECASTING OF WEATHER CONDITIONS AND OBSERVATIONS AND USER INPUT OF HARVEST CONDITION STATES
MEWES; JOHN J. et al.
Discusses managing crop moisture content (e.g. as affected by rain) in determining when to harvest - see paragraph 68
US 10832359 B2
Environmental management zone modeling and analysis
Avey; Donald P. et al.
Teaches using a model to predict conditions necessary to manage crops including harvesting - see paragraphs 50, 53, 58


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G STERRETT whose telephone number is (571)272-6881.  The examiner can normally be reached on 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6737.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





1 March 2021

/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623